Citation Nr: 0910936	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-30 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right shoulder 
disability, including as secondary to a service-connected 
ganglion cyst of the right wrist.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from July 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  Because the Veteran 
currently resides within the jurisdiction of the RO in 
Albuquerque, New Mexico, that facility retains jurisdiction 
over this appeal.

In June 2008, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's current right shoulder disability was 
aggravated by his service-connected right wrist disability.


CONCLUSION OF LAW

The Veteran's current right shoulder disability was 
aggravated by his service-connected ganglion cyst of the 
right wrist.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in August 2003, January and August 2004, 
September 2005, and March 2006, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the Veteran to submit medical evidence 
relating his right shoulder disability to active service and 
noted other types of evidence the Veteran could submit in 
support of his claim.  The Veteran also was informed of when 
and where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
supports granting service connection for a right shoulder 
disability as secondary to a service-connected right wrist 
disability.  Thus, any failure to notify and/or develop this 
claim under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in the March 2006 VCAA notice 
letter, as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, the Board finds that VA met 
its duty to notify the appellant of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's claim of service connection for a right 
shoulder disability is being granted in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
Veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the Veteran's claims file; the Veteran does not contend 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has been provided VA examinations for his current right 
shoulder disability.  VA also has obtained a medical nexus 
opinion concerning the contended relationship between the 
Veteran's current right shoulder and service-connected right 
wrist disabilities.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The Veteran contends that he incurred his current right 
shoulder disability during active service, including as 
secondary to his service-connected right wrist disability.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Court's decision in Allen v. Principi, 
7 Vet. App. 439 (1995), which addressed the subject of the 
granting of service connection for the aggravation of a 
nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
amended 38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements and hurdles which must be satisfied 
before aggravation may be conceded and service connection 
granted.  Ultimately, it is the Veteran's responsibility to 
support his or her claim by providing evidence of the 
baseline level of severity; it is not enough merely that an 
examiner concludes that there is "aggravation."  See 71 
Fed. Reg. 52,745 (Sept. 7, 2006).  Consideration should be 
given to the requirements of the revised § 3.310.  
Additionally, for claims filed prior to the effective date of 
the revised § 3.310 (October 10, 2006), consideration should 
be given as to whether this change in law may be given 
retroactive effect or whether the old law (i.e., the Allen 
decision itself) is for application.  See generally Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination  in May 1966, he denied any 
relevant medical history.  Clinical evaluation was normal.  A 
birthmark was noted in the mid-scapular area.  At his 
separation physical examination in May 1970, clinical 
evaluation was normal.  A birthmark was noted on his right 
shoulder.

The post-service medical evidence shows that, on VA 
examination in February 2003, the Veteran's complaints 
included an in-service right shoulder injury while pushing a 
rifle followed by sudden pain and dislocation.  He reported 
that his right shoulder pain was increasing and made it 
difficult for him to function.  He stated that he experienced 
subluxations 2 or 3 times a week but was able to reduce the 
subluxations himself.  He also reported that he experienced 
right shoulder weakness, stiffness, fatigability, and lack of 
endurance but denied swelling, heat, or redness.  He 
occasionally wore a right shoulder splint.  He stated that he 
experienced flare-ups of severe right shoulder pain which 
lasted for 2 or 3 days at a time and occurred about 6 times a 
month.  He reported right shoulder surgery.  He denied any 
inflammatory arthritis.  He was unable to perform many 
activities in his job as a physician.  He was right-hand 
dominant.  Physical examination showed external and internal 
rotation caused significant pain, pain even at rest, and 
definite signs of resistance and some grimacing.  X-rays of 
the right shoulder showed minimal acromioclavicular joint 
arthritis and no glenoid dislocation.  The diagnoses included 
recurrent subluxation of the right shoulder with limitation 
of motion.

The Veteran underwent private subacromial decompression and 
coracoacromial ligament release surgery in May 2003.  The 
pre-operative diagnosis was rotator cuff tear of the right 
shoulder.  The post-operative diagnosis was rotator cuff 
syndrome of the right shoulder.

On VA examination in November 2003, the Veteran's complaints 
included considerable right shoulder pain for many years.  
The VA examiner reviewed the Veteran's claims file, including 
his service treatment records.  The Veteran reported that he 
had partially dislocated his right shoulder during boot camp.  
He reported that he had served as a hospital corpsman during 
active service.  He also reported that he experienced limited 
range of motion and rotator cuff syndrome in the right 
shoulder.  Approximately 3 weeks earlier, he reported, he 
felt a "pop" in the right shoulder with a knot and pain 
noted in the posterior aspect of the trapezius with pain 
radiating down posteriorly.  He stated that his right 
shoulder pain was a constant dull ache which was 9/10 on a 
pain scale.  He worked as a physician's assistant in a small 
rural community and stated that he could no longer move 
patients.  He also found it difficult to suture lacerations 
and to perform cardiopulmonary resuscitation because of 
limited movement in his right shoulder and right wrist.  
Physical examination showed complaints of pain in the right 
shoulder on pronation and supination of the right forearm.  
The VA examiner noted that, because of the Veteran's long-
standing right shoulder and right wrist problems, he had 
limited functional range of motion.  "This has the effect of 
making the right shoulder pain worse, so there is a 
relationship between the Veteran's right wrist condition and 
right shoulder condition."  The diagnoses included pain and 
limitation of motion of the right shoulder.

On VA examination in January 2004, the Veteran's complaints 
included bilateral shoulder injuries while on active service.  
Physical examination showed a limited range of motion in both 
shoulders.  The impressions included status-post bilateral 
shoulder repair with chronic pain and limited range of 
motion.

In response to a request from the RO for an opinion 
concerning the contended causal relationship between the 
Veteran's right shoulder disability and active service, a VA 
examiner stated in August 2008 that he had reviewed the 
Veteran's claims file, including his service treatment 
records.  This examiner noted that he had seen the Veteran in 
November 2003.  He also noted that a review of the Veteran's 
service treatment records showed only treatment for a partial 
dislocation of the left shoulder.  There was no objective 
medical evidence of right shoulder injury in the service 
treatment records.  The VA examiner stated that there was no 
known causal relationship between the development of a wrist 
ganglion and a shoulder condition.  This examiner also stated 
that he found no evidence in the Veteran's service treatment 
records which could support or refute his assertion that he 
dislocated his right shoulder during boot camp and then 
reduced the dislocation himself.  He noted that the first 
evidence of a right shoulder disability was dated in 2003.  
This VA examiner also stated that, although he had opined in 
November 2003 that there was a relationship between the 
Veteran's right wrist condition and right shoulder condition 
"in that when the Veteran's right wrist flares up, he uses 
accessory muscles of his shoulder to compensate, and this 
makes his shoulder pain worse.  My statement does not mean 
that the right wrist condition CAUSED his right shoulder 
condition."  The VA examiner opined that it was less likely 
than not that the Veteran's right shoulder disability was 
caused by or a result of active service or his right wrist 
disability.

The Board finds that the preponderance of the evidence 
supports granting service connection for a right shoulder 
disability as secondary to the Veteran's service-connected 
ganglion cyst of the right wrist.  Initially, the Veteran's 
service treatment records show only that he was diagnosed as 
having a partial dislocation of the left shoulder during 
active service.  These records do not show that the Veteran 
was diagnosed as having a right shoulder disability during 
active service.  It appears that the Veteran first was 
treated for a right shoulder disability in February 2003, or 
almost 33 years after his service separation in May 1970, 
when the VA examiner diagnosed the Veteran as having 
recurrent subluxation of the right shoulder with limitation 
of motion.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows that the Veteran 
currently experiences a right shoulder disability, a service-
connected right wrist disability, and that his current right 
shoulder disability was aggravated by his service-connected 
right wrist disability.  See Wallin, 11 Vet. App. at 512.  
The VA examiner opined in November 2003 that there was a 
relationship between the Veteran's current right shoulder 
disability and his service-connected right wrist disability.  
This VA examiner also found that, when the Veteran's service-
connected right wrist flared up, he used his right shoulder 
muscles to compensate for the lack of right wrist movement.  
Although this VA examiner reiterated in August 2008 that the 
Veteran's service-connected right wrist disability had not 
caused his current right shoulder disability, he again 
concluded that there was a relationship between the Veteran's 
right wrist and shoulder disabilities.  

Because there is medical evidence establishing a nexus 
between the service-connected gunshot ganglion cyst of the 
right wrist and the Veteran's current right shoulder 
disability, the Board finds that the Veteran has presented a 
valid secondary service connection claim for a right shoulder 
disability.  See Wallin, 11 Vet. App. at 512.  Thus, the 
Board must determine whether the former or revised § 3.310 is 
applicable to this claim because it was filed prior to 
October 10, 2006 (the effective date of the revised § 3.310).  
In this case, the Board finds that the former § 3.310 is 
applicable because it is more favorable to the Veteran.  See 
38 C.F.R. § 3.310 (effective prior to October 10, 2006).  


ORDER

Entitlement to service connection for a right shoulder 
disability as secondary to a service-connected ganglion cyst 
of the right wrist is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


